DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application and examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/2020 and 10/23/2019 have been considered by the examiner.


Claim Objections

	Claim 15 is objected to for failing to recite the word “a” between “is” and “suspension.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing of human iPS cells strains 253G1 (specification [0058]) into mesodermal cells in a culture medium comprising the ROCK inhibitor Y-27632, BMP4, FGF-2 and Activin A , does not reasonably provide enablement for 1) culturing of stem cells from other species into mesodermal cells, 2) culturing of other types of stem cells (ie., pSC and mesenchymal stem cells) into mesodermal cells, and 3)  culturing any type of stem cell in a medium comprising any Rock inhibitor, and BMP, any FGF and any activin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. It is noted that the rejection of the media claims (claims 1, 13) is directed to the intended use. 

Claim 1 recites: A medium for inducing the differentiation of stem cells into mesodermal cells, comprising a ROCK inhibitor, a bone morphogenetic protein (BMP), a fibroblast growth factor (FGF), and an activin.
Claim 8 recites: a method for producing mesodermal cells from stem cells, comprising a step of culturing stem cells in the medium according to claim 1. 
Claim 9 recites: A method for producing cardiac progenitor cells or cardiomyocytes from stem cells, comprising: a step (1) of culturing stem cells in the medium according to claim 1, and then; a step (2) of culturing in a medium comprising a Wnt inhibitor. 
Claim 13 recites: A composition for assisting the induction of the differentiation of stem cells into mesodermal cells, comprising a ROCK inhibitor, a BMP, an FGF, and an activin.  
The specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and


Applicant’s specification discloses culture and differentiation of a human iPS cell line 253 (the claimed “stem cell”) into mesodermal cells and culture of the human iPS cell line in specific culture conditions: Y-27632 (ROCK inhibitor), BMP4, FGF-2 and activin A to obtain mesodermal cells. 
However, the specification fails to disclose culture of other types of stem cells (ie, pSC and mesenchymal stem cells) and stem cells from other species with any ROCK inhibitor, any BMP, any FGF and any activin.  The methods and culture medium for inducing differentiation of other types of stem cells (ie, pSC and mesenchymal stem cells) and stem cells from other species have not been described in the specification such that one skill in the art would be able to culture and differentiate other types of stem cells (ie, pSC and mesenchymal stem cells) and stem cells from other species with any type of culture medium and culture them into mesodermal cells and ultimately cardiac progenitor cells or cardiomyocytes. 
Because one is unable to determine the procedures and culture compositions to be used for other types of stem cells (ie, pSC and mesenchymal stem cells), including those from other species, one skilled in the art would be unable to produce mesodermal cells and ultimately cardiac progenitors or cardiomyocytes as claimed.

(A) The breadth of the claims: the claims are very broad, directed to all types of stem cells and a genus of cell media components: any ROCK inhibitor, any BMP, any FGF and any activin.   Many types of each component are known in the art.  See, specification [0038] to [0043] as to the many types of stem cells.  See, specification [0019] to [0022] as to the media components and factors.

(B) The nature of the invention:  the nature of the invention is unpredictable. Dakhore et al (“Human Pluripotent Stem Cell Culture: Current Status, Challenges, and Advancement, “ Stem Cells International Volume 2018, 1-17) discloses (page 2, left column, bottom paragraph) recent studies have shown that “pluripotency” exists in 
Further, Dakhore also discloses the variable effects of BMP4, which is known to maintain pluripotency in mESCs (mouse embryonic stem cells) has an opposite role in hPSCs (page 8, left column, bottom paragraph to top paragraph, right column); that while BMP signaling maintains self-renewal in mESCs, it induces differentiation in hPSCs.  It is clear from the teachings of Dakhore that stem cells from different species have different culture considerations.

(C) The state of the prior art:  The prior art discloses culture of stem cells under specific conditions, tailored to the specific state of pluripotency, type of cell and the desired type of cell to be produced (Dakhore, above).

(D) The level of one of ordinary skill:  The level of one of ordinary skill in the art is usually a medical doctor or a Ph.D. 

(E) The level of predictability in the art:  The level of unpredictability in the art is high.  Dakhore discloses the influence of growth factors is dependent both upon the type of stem cells and the concentration level.  For example, Dakhore discloses (page 8, left column) that Activin A has paradoxical effects on hPSCs in both maintenance of pluripotency and induction of differentiation, as Activin A-induced differentiation of hPSCs into mesoendodermal cells is well documented, wherein studies suggest that higher concentrations induce differentiation while lower concentrations are necessary for pluripotency.  Dakhore also discloses the variable effects of BMP4, which is known to maintain pluripotency in mESCs (mouse embryonic stem cells) has an opposite role in hPSCs (page 8, left column, bottom paragraph to top paragraph, right column); that while BMP signaling maintains self-renewal in mESCs, it induces differentiation in 

(F), (G) The amount of direction provided by the inventor and working examples:  The inventors have failed to provide guidance disclosing how to culture other stem types (ie, pSC and mesenchymal stem cells) and stem cells from other species and the culture media including growth factors to use in order to induce pSC and mesenchymal stem cells and stem cells from other species into mesodermal cells. There are no working examples or information provided to one of ordinary skill explaining what growth factors are useful for induction of what stem cell types from what species.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for the full scope of the claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural product, as discussed below.
                       Broadest Reasonable Interpretation

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 14 is directed to a product, mesodermal cells.  The claim is therefore directed to a statutory category, a product.
Under Revised Step 2A prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the claim is directed to a naturally occurring product, a product of nature.  Because the claimed mesodermal cells are the same as a product of nature, it falls within a judicial exception.
Under Step 2A Prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  Claim 14 recites:  A cell group obtainable by the method according to claim 8, comprising 90% or more mesodermal cells.  In the instant case, the claim fails to recite additional elements that integrate the judicial exception (the mesodermal cell 
Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 14 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,  5-8, 12, 13, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaaf et al (“Human Engineered Heart Tissue as a Versatile Tool in Basic Research and Preclinical Toxicology,” PLoS ONE, October 2011,Volume 6, Issue 10, pages 1-11) (Schaaf). 
Schaaf et al discloses (page 8, right column, fourth full paragraph) embryoid bodies formed from hESC cells were differentiated in mesoderm induction media which comprises FGF, Activin A (claims 5, 18), BMP4 (claims 3, 16) and Y-27632 (the claimed 
Regarding claims 6, 8 and 19, Schaaf discloses (page 8, right column, fourth full paragraph) the cells from the mesoderm induction medium were further cultured in cardiomyocyte induction medium, thereby disclosing the claimed “mesodermal cells were cardiac progenitor cells or cardiomyocytes” (claims 6, 19) and disclosing the claimed “method for producing mesodermal cells from stem cells comprising a step of culturing stem cells in the medium of claim 1” (claim 8). 
Regarding claims 7, 12 and 20, Schaaf discloses (page 8, right column, fourth full paragraph) the stem cells were hESCs (the claimed pluripotent stem cells).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 4, 9-11, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf as applied to claims 1- 3,  5- 8, 12, 13, 16, 18-20 above and further in view of Wu et al (US 2014/0134733) (Wu).  The teachings of Schaaf above are incorporated herein in their entirety.
Schaaf differs from the claims in that the document fails to disclose the addition of Wnt inhibitors.  However, Wu cures the deficiency.
Wu discloses [0034] that pluripotent stem cells can differentiate into lineage restricted progenitor cells (mesodermal stem cells) which in turn can differentiate into cells that are further restricted such as cardiomyocyte progenitors), which can differentiate into end-stage cells (i.e., terminally differentiated cells, e.g., cardiomyocytes). 
Wu discloses [0179] improvements in the culture methods have largely concentrated on mimicking the embryonic developmental signals that control mesoderm induction:  activin/NODAL, BMP, Wnt, and FGF, and subsequent cardiac specification using inhibition of Wnt, BMP, and TGFβ pathways (thereby disclosing the claimed “culturing in a medium comprising a Wnt inhibitor” (claim 9).
It would have been obvious to one of ordinary skill to further culture the stem cells of the mesoderm induction medium of Schaaf above followed by culture in a medium comprising a Wnt inhibitor as taught by Wu in view of the teachings of Wu that [0004] the directed differentiation of cardiomyocytes from pluripotent stem cells in vitro can be achieved by temporal control of the Wnt signaling pathway. One of ordinary skill, interested in producing cardiomyocytes, would have been motivated to further culture in media comprising a Wnt inhibitor in view of the teachings of Wu that Wnt controls the pathway.
Regarding claims 4 and 17, Wu discloses utilization of both FGF ([0179], for example) and FGF2 ([0090], for example), indicating either is acceptable.  The choice of which to use would be a choice within the ordinary skill in the art, lacking evidence to the contrary.
 the wnt signaling antagonists (the claimed Wnt inhibitor) can be [0008] IWR-1 and IWP-2.
Regarding claim 11, Schaaf fails to disclose the culture is a suspension culture.  However, Schaaf does disclose the culture vessels are low adherence vessels. Wu discloses the chemically defined differentiation media is suitable for suspension-based pluripotent culture and differentiation [0205].  The choice of using suspension vessels in place of low adhesion culture vessels is seen to be a choice within the purview of one of ordinary skill in the art in view of the teachings of both Schaaf, using low adhesion vessels and Wu, disclosing the suitability of suspension based culture and differentiation. 
Regarding claim 14, neither Schaaf nor Wu discloses a group of cells comprising 90% or more mesodermal cells.  However, it would have been obvious to one of ordinary skill to continue culture under mesodermal induction conditions until a cell population having the desired percentage of mesodermal cells was achieved, lacking evidence to the contrary.
Regarding claim 15, Schaaf fails to disclose the culture is a suspension culture.  However, Schaaf does disclose the culture vessels are low adherence vessels.  Wu discloses the chemically defined differentiation media is suitable for suspension-based pluripotent culture and differentiation [0205], thereby disclosing the cultured cells can be “pluripotent stem cells or mesenchymal stem cells.”  The choice of using suspension vessels in place of low adhesion culture vessels is seen to be a choice within the purview of one of ordinary skill in the art in view of the teachings of both Schaaf, using low adhesion vessels, and Wu, disclosing the suitability of suspension based culture and differentiation. 
It would have been obvious to one of ordinary skill to further culture the stem cells of the mesoderm induction medium of Schaaf above followed by culture in a medium comprising a Wnt inhibitor as taught by Wu in view of the teachings of Wu that [0004] the directed differentiation of cardiomyocytes from pluripotent stem cells in vitro can be achieved by temporal control of the Wnt signaling pathway.  One of ordinary skill, interested in producing cardiomyocytes, would have been motivated to further 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632